Citation Nr: 0322230	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes, claimed 
as secondary to a service-connected left knee disability.  

2.  Entitlement to an increased rating for the service-
connected left knee disability, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from May 1985 to July 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2000 and subsequent rating decisions 
of the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board will issue a decision concerning the claim for a 
higher rating for the left knee disability.  Whereas, 
unfortunately, the Board must remand the other claim for 
service connection for diabetes because additional 
development is needed.

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal for an 
increased rating for the residuals of a left knee injury 
has been obtained. 

2.  The veteran underwent surgery to repair a damaged 
ligament and cartilage in his left knee; he received a 
temporary total rating of 100 percent from October 4, 2000, 
to July 1, 2001, to compensate him for his convalescence 
following his surgery.

3.  Despite the surgery, the veteran has continued to 
experience chronic pain in his left knee; he also has 
tenderness, occasional swelling, and crepitus; but there 
still has been no objective clinical confirmation of either 
instability or laxity, and his left knee range of motion was 
completely normal when last examined.

CONCLUSION OF LAW

The criteria have not been met for a rating higher than 10 
percent for the residuals of the left knee injury.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

Pertaining to his increased rating claim, in July 2001, 
January 2002, and February 2002, the RO sent the veteran 
letters informing him of the evidence and information 
necessary to substantiate this claim, the information and 
evidence that he should submit personally, and the assistance 
that VA would provide in obtaining evidence and information 
in support of this claim-if identified.  38 U.S.C.A. 
§ 5103(a); see also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  The RO also obtained his VA treatment records 
and the reports of two VA compensation examinations 
pertaining to his left knee, all of which discuss the 
severity of his disability.  38 U.S.C.A. § 5103A(d).  This is 
the dispositive issue.

In a March 1994 rating decision, the veteran was granted 
service connection for the residuals of a left knee injury.  
A 10 percent rating was assigned effective from the day 
following his separation from service.  He did not timely 
appeal that decision, so this case does not involve the 
situation discussed in Fenderson v. West, 12 Vet. App. 119 
(1999), meaning the Board does not have to determine whether 
he is entitled to a "staged" rating to compensate him for 
times since filing his initial claim when his disability may 
have been more severe than at other times.  Rather, the 
current severity of his disability is the primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran reinjured his left knee in March 2000.  A March 
2000 X-ray study of the left knee noted a possible small 
loose body overlying the posterior aspect.  There was no 
evidence of joint space narrowing, arthritis, fracture, 
dislocation or effusion.  An April 2000 magnetic resonance 
imaging (MRI) of the left knee noted a horizontal tear of the 
medial meniscus, small effusion, and a probable chronic tear 
of the anterior cruciate ligament.  

A VA progress note dated in July 2000 noted the veteran had a 
positive Lachman's test of the left knee.  McMurray's tests 
also were painful.  But there was no medial or lateral 
ligament laxity.  

The veteran was scheduled for left knee surgery in September 
2000 but had to reschedule the procedure.  On October 4, 
2000, he underwent an anterior cruciate ligament replacement 
and medial meniscus repair on his left knee.  That same 
month, he filed a claim for a higher rating for his 
disability.  



A VA joints examination in November 2000 was deferred because 
the veteran was still convalescing following his recent 
surgery.  His left knee was drained in November 2000 due to a 
large amount of swelling and effusion.  Later that month his 
active left knee motion was noted to be from 15 to 90 
degrees.  A VA progress note dated in December 2000 noted 
that his left knee was much improved but some swelling 
remained.  His left knee was stable to Lachman's, varus and 
valgus testing.  

In March 2001, a VA progress note indicated the veteran's 
left knee motion was from 0 to 95 degrees.  The left knee 
again was stable to varus and valgus stress.  There was some 
medial joint line tenderness.  In June 2001, he underwent 
irrigation and debridement of the left knee with 
interarticular injection.  

Another VA examination was conducted in February 2002.  The 
veteran complained of daily left knee pain, which he said 
increased with weather changes.  He denied any significant 
subluxation but stated that, prior to his left knee surgery, 
he did feel a dislocation sensation in his left knee.  He 
stated he had not used his knee brace since the surgery.  The 
examiner found swelling and bogginess over the left patella.  
Extension to flexion of the left knee was from 0 to 140 
degrees.  There was significant crepitus on passive and 
active range of motion.  There also was significant 
displacement of the patella with and without weightbearing.  
Lachman's and anterior and posterior drawer tests were 
negative.  An x-ray study of the left knee noted the 
residuals of the previous surgery.  The study also noted 
no fracture or dislocation.  There were no significant 
arthritic changes, either, or fluid or narrowing of the joint 
space.  

The veteran contends that his service-connected left knee 
disability is more severe than 10 percent disabling, so he 
believes he deserves a higher rating.



As mentioned earlier, although he underwent surgery for his 
left knee, the veteran received a temporary total rating of 
100 percent for his period of convalescence after that 
procedure.  He had that maximum rating for several months, 
from October 4, 2000 to July 1, 2001.  See 38 C.F.R. § 4.30 
(2002) (A total disability rating (i.e., a 100 percent 
rating) will be assigned for a service-connected disability 
when the veteran has undergone surgery that requires at least 
one month of convalescence.  Convalescence is the act of 
regaining or returning to a normal or healthy state after a 
surgical operation or an injury.)  So the 100 percent rating 
already has compensated him for the surgery and need for 
convalescence after it.  The current issue at hand is more so 
the post-operative status of his left knee, at present.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But as alluded to earlier, 
where, as here, he is requesting a higher rating for a 
disability that was service connected many years ago, as 
opposed to appealing the rating that initially was assigned 
just after establishing his entitlement to service 
connection, his current level of functional impairment is of 
primary importance.  See Francisco, 7 Vet. App. at 58.  



The residuals of the veteran's left knee injury are rated 
according to the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which pertains to "other" impairment of the knee 
inclusive recurrent subluxation or lateral instability.  If 
the overall impairment is slight, then a 10 percent rating is 
warranted, if moderate a 20 percent rating, and if severe a 
30 percent rating.  Id.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 because the arthritis 
would be considered an additional disability warranting a 
separate evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  Likewise, the VA General Counsel also has 
held that, when X-ray findings of arthritis are present and a 
veteran's knee disability is evaluated under Code 5257, the 
veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98 (Aug. 14, 1998).

Under Code 5260, a noncompensable, i.e., 0 percent rating is 
warranted if flexion is limited to no more than 60 degrees; a 
10 percent rating requires flexion limited to no more than 45 
degrees, a 20 percent rating to no more than 30 degrees, and 
a 30 percent rating to no more than 15 degrees.  Conversely, 
under Code 5261, a noncompensable, i.e., 0 percent rating is 
warranted if extension is limited to no more than 5 degrees; 
a 10 percent rating requires extension limited to no more 
than 10 degrees, a 20 percent rating to no more than 15 
degrees, a 30 percent rating to no more than 20 degrees, a 40 
percent rating to no more than 30 degrees, and a 50 percent 
rating to no more than 45 degrees.  The standard range of 
motion of the knee is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II.

Also, when determining the severity of a musculoskeletal 
disability such as the one at issue, which is at least partly 
rated on the basis of range of motion, VA must consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of his pain or painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms may "flare up," such as during 
prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 
4.40, 4.45, 4.59.

The records of the treatment the veteran has received from VA 
facilities, as well as the reports of his VA compensation 
examinations in November 2000 and February 2002, show that, 
despite his need for the surgery, after his period of 
convalescence, he has not had any objective clinical 
indications of instability, laxity or subluxation.  His left 
knee has been stable to varus and valgus stress testing, 
and he consistently has had negative anterior and posterior 
drawer tests as well as negative Lachman's.  Clearly then, he 
is not entitled to a rating higher than 10 percent for this 
level of impairment under Code 5257, despite his complaints 
of left knee pain during his most recent VA compensation 
examination in February 2002.  The VA physician who conducted 
that evaluation indicated the veteran did not describe any 
instability, per se, and that none was found during the 
objective clinical portion of that evaluation.  So even 
assuming that he at times experiences instability or 
weakness, it is no more than slight and, thus, no more than 
10 percent disabling under Code 5257.

Also, since the veteran does not currently have arthritis in 
his left knee, as confirmed by several X-ray studies, he 
cannot receive a separate compensable rating for this under 
Code 5003.  See VAOPGCPRECs 23-97 and 9-98, supra.

Furthermore, the veteran does not have sufficient limitation 
of motion in his left knee to warrant a rating higher than 10 
percent under either Code 5260 or 5261, even considering his 
pain and painful motion at their worst.  In fact, the results 
of his most recent VA examination in February 2002 show that 
he has regained all of his range of motion in this knee; it 
was completely normal-from 0 degrees of extension to 140 
degrees of flexion.  See Code 5260, 5261; DeLuca, supra.  
See also 38 C.F.R. § 4.71, Plate II, verifying this is normal 
range of motion.



It is not the Board's intent, in the discussion above 
concerning the merits of this case, to trivialize in any way 
the severity of the veteran's complaints concerning his knee 
or the sincerity of his beliefs concerning the gravity of his 
symptoms.  Indeed, the mere fact that he has had to undergo 
surgery on his left knee is, itself, prima fascia evidence of 
this.  But inasmuch as he is not qualified to give a 
probative opinion concerning the status of his disability as 
determined by the applicable criteria of the rating schedule, 
there simply is no basis for increasing his rating, 
especially since none of the other codes of the rating 
schedule that might provide a basis for a higher rating even 
apply.  He obviously does not have "ankylosis" in his knee, 
either favorable or unfavorable, because, despite his various 
symptoms, he has managed to regain full (i.e., completely 
normal) range of motion.  In fact, since he now has 
completely normal range of motion, he does not even satisfy 
the criteria for the lowest possible rating of 0 percent 
(much less 10 percent) under Codes 5260 and 5261-if this was 
the sole basis for rating his disability.  Ankylosis, on the 
other hand, means that he has complete "immobility and 
consolidation of [the knee] joint due to disease, injury, 
[or] surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259, (1992).  Consequently, the provisions of Code 5256, 
pertaining to ankylosis, do not apply.

Since the surgery (which, again, he already has been 
compensated for), the veteran also does not have dislocated 
semilunar cartilage, so Code 5258 does not apply either.  The 
same is true of Code 5259.  And the fact that he has a 10 
percent rating, when his range of motion would not otherwise 
support even the minimum 0 percent rating under Codes 5260 
and 5261, is compensation for his pain, etc., in the absence 
of the other symptoms needed to raise his rating above the 10 
percent level.

For the reasons discussed above, the preponderance of the 
evidence is against the claim for an increased rating for the 
residuals of a left knee injury, so the benefit-of-the-doubt 
doctrine does not apply and the appeal must be denied.  38 
C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).


ORDER

The claim for an increased rating for the residuals of a left 
knee injury is denied.


REMAND

Consideration of the claim for service connection for 
diabetes, secondary to the service-connected left knee 
disability, must be temporarily deferred until this claim is 
further developed.

There has been a significant change in the law during the 
pendency of this appeal.  As mentioned earlier, on November 
9, 2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before that date and not yet 
final.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where the law or regulation changes after a claim has been 
filed, but before the administrative process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied).  But see, too, 
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003) 
(holding that congressional enactments and administrative 
rules will not be construed to have retroactive effect unless 
their language requires this result).  In the Kuzma case, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) also noted that, as previously held in 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), there is 
nothing in the VCAA to suggest that section 3(a) was intended 
to apply retroactively.  The Federal Circuit Court went on to 
remove all doubt and overrule both Karnas and Holliday v. 
Principi, 14 Vet. App. 280 (2001) to the extent they conflict 
with the Supreme Court's and Federal Circuit Court's 
authority.

In response to the recent holding in the Kuzma case, the 
Chairman of the Board has asked VA's General Counsel for 
guidance in determining the scope of that holding.  A 
response is forthcoming, but not yet of record.

So in the meantime, current policy must be the guide, meaning 
this case must be returned to the RO for compliance with the 
preliminary notice and duty to assist provisions of the VCAA, 
and to have the claim reconsidered on the merits.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

In addition, the veteran also contends, in essence, that he 
is entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 for improper treatment he received at a VA 
medical center (VAMC) starting on October 4, 2000, when he 
underwent his left knee surgery.  He believes that 
hospitalization caused him to become a diabetic.  His claim 
for § 1151 compensation, however, has not been adjudicated by 
the RO (only his claim for secondary service connection under 
38 C.F.R. § 3.310(a) has), so the 1151 issue is referred to 
the RO for appropriate development and consideration.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107), are fully complied with and 
satisfied. 

2.  Thereafter, the RO should 
readjudicate the claim for diabetes on 
the merits, i.e., de novo, based on all 
of the evidence in the claims folder (c-
file).

3.  If service connection for diabetes, 
claimed as secondary to the left knee 
disability, continues to be denied, send 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.

4.  Also adjudicate the claim for § 1151 
compensation for diabetes, allegedly due 
to the treatment received at the VAMC 
beginning on October 4, 2000.  Notify the 
veteran of the decision.  If, and only 
if, he then perfects an appeal concerning 
this additional issue should it be 
returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

